DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/6/2021, 12/14/2021, 7/19/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-4, 7, 9, 10, 15, 17 and 19 are objected to because of the following informalities:  
	-Claim 1 recites “a cylinder” and “a piston” and subsequently recites “a top-dead-center position” and “a bottom-dead-center position”, however, these terms would be better recited as “a first cylinder”, “a first piston”, “a first top-dead-center position” and “a first bottom dead-center-position” respectively. 
	-Claims 2-4 and 7 should be changed accordingly.
	-Claim 4, line 7 recites “a top-dead-center position and a bottom-dead-center position” but this would be better recited as “a second top-dead-center position and a second bottom-dead-center position” to deviate from the positions of the first piston. 
	-Claim 7 should also be changed accordingly. 
	-Claim 9, line 4 recites “a top-dead-center position and a bottom-dead-center position” but this would be better recited as “a first top-dead-center position and a first bottom-dead-center position”.
	-Claim 9, line 7 recites “a top-dead-center position and a bottom-dead-center position” but this would be better recited as “a second top-dead-center position and a second bottom-dead-center position”.
	-Claims 10 and 15 recite the positions and should be changed accordingly.
	-Claim 17, line 4 recites “a top-dead-center position and a bottom-dead-center position” but this would be better recited as “a first top-dead-center position and a first bottom-dead-center position”.
	-Claim 17, line 7 recites “a top-dead-center position and a bottom-dead-center position” but this would be better recited as “a second top-dead-center position and a second bottom-dead-center position”.
	-Claim 19 recites the positions and should be changed accordingly.
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, line 2 recites “an annular magnet positioned near the second cylinder”. This limitation renders the claim indefinite as it is unclear as to what is encompassed by the term “near”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Masatoshi (US PGPUB 2018/0147709).
Regarding Claim 1, Masatoshi discloses a powered fastener driver (100; Figures 1-2) comprising: 
a cylinder (first cylinder 17; Figure 5); and 
a piston (18; Figure 4) positioned within the cylinder (17; Para. 0022), the piston (18) being moveable between a top-dead-center position and a bottom-dead-center position (Figure 3; described in Para. 0023), the piston (18) having a non-circular shape (as shown in Figure 4 and described in Para. 0029).

Regarding Claim 2, Masatoshi discloses the piston (18) has a kidney-bean shape (as shown in Figure 4, the piston resembles a kidney-bean like shape- see the alternative 103 rejection below).

Regarding Claim 3, Masatoshi discloses the piston (18) is a compressor piston (18) that is driven between the top-dead-center position and the bottom-dead-center position by a reciprocating mechanism (prime mover 12 and rotating member 16 cause reciprocating of piston 18 per Para. 0028).

Regarding Claim 4, Masatoshi discloses the cylinder (17) is a first cylinder (17), the piston (18) is a first piston (18), and the powered fastener driver (100) further comprises: a second cylinder (19) in selective fluid communication with the first cylinder (17), a second piston (20) positioned within the second cylinder (19), the second piston (20) being moveable between a top-dead-center position and a bottom-dead-center position (Para. 0022-0023), and a drive blade (14) coupled to the second piston (20) for movement therewith (Para. 0023).

Regarding Claim 5, Masatoshi discloses the second piston (20) has a different shape than the first piston (18; see the shapes of the cylinders in Figure 6 as the pistons shape will be consistent with the cross sections of the chambers 171 and 191 of the corresponding cylinders).

Regarding Claim 6, Masatoshi discloses the first piston (18) only partially wraps around the second piston (20; see Figure 6 which shows the chamber 171 and hence piston 18, wrapping around the chamber 191 and hence the piston 20).

Regarding Claim 7, Masatoshi discloses a reciprocating mechanism (prime mover 12 and rotating member 16) configured to drive the first piston (18) between the top-dead-center position and the bottom-dead-center position (Paras. 0028-0029), wherein the second piston (20) is driven from the top-dead-center position to the bottom-dead-center position in response to the movement of the first piston (18; Para. 0023).

Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Antoun (US PGPUB 2013/0336809-cited in IDS). 

Regarding Claim 9, Antoun discloses a powered fastener driver (1; Figures 1-2) comprising: 
a first cylinder (pump cylinder 23; Figure 2; abstract); 
a first piston (22) positioned within the first cylinder (23), the first piston (22) being moveable between a top-dead-center position and a bottom-dead-center position (Para. 0025); 
a pressure storage chamber (4) in fluid communication with the first cylinder (23; Para. 0025, 0030, 0031); 
a second cylinder (guide cylinder 15; Para. 0022) in selective fluid communication with the pressure storage chamber (4 via work volume 18 and supply line 19; Para. 0023); 
a second piston (14) positioned within the second cylinder (15; Para. 0022), the second piston (14) being moveable between a top-dead-center position and a bottom-dead-center position to initiate a fastener driving operation (Para. 0033); 
a drive blade (ram 3) coupled to the second piston (3) for movement therewith (Para. 0021-0022); and 
a pressure valve (20) positioned between the pressure storage chamber (4) and the second cylinder (15; Para. 0023, 0033, 0036), wherein the pressure valve (20) is configured to move from a closed position to an open position in response to the pressure within the pressure storage chamber (4) reaching a threshold pressure (Para. 0033 discloses the control device 35 opens the valve 20 when the chamber 4 is determined as “loaded” based on pressure sensor and therefore some threshold must be met by the sensor to be viewed as “loaded” per Para. 0033).

Regarding Claim 10, Antoun discloses a reciprocating mechanism (magnet arrangement 28, 46) configured to drive the first piston (22) between the top-dead-center position and the bottom-dead-center position (Para. 0026-0028), wherein the second piston (14) is driven from the top-dead-center position to the bottom-dead-center position in response to the movement of the first piston (22; note piston 14 is actuated based on the pressure build up in chamber 4 due to the movement of piston 22).

Regarding Claim 11, Antoun discloses a pressure sensor positioned within the pressure storage chamber (4), wherein the pressure sensor is electronically coupled to a control system (35) of the powered fastener driver (1; Para. 0033). 

Regarding Claim 13, Antoun discloses a first check valve (“outlet valve” 44; Para. 0032) positioned between the first cylinder (23) and the pressure storage chamber (4), wherein the first check valve (44) is configured to open to permit air flow into the pressure storage chamber (4) from the first cylinder (23; Para. 0032).

Claims 9, 10, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pomeroy (US Patent 9,662,777-cited in IDS).
Regarding Claim 9, Pomeroy discloses powered fastener driver (10; Figure 1) comprising: 
a first cylinder (46; Figures 2A-3B); 
a first piston (50) positioned within the first cylinder (46), the first piston (50) being moveable between a top-dead-center position and a bottom-dead-center position; 
a pressure storage chamber (formed by vents 110, 142) in fluid communication with the first cylinder (46; Col 2, lines 55-58); 
a second cylinder (66) in selective fluid communication with the pressure storage chamber (110, 142); 
a second piston (70) positioned within the second cylinder (66), the second piston (70) being moveable between a top-dead-center position and a bottom-dead-center position to initiate a fastener driving operation (Col 2, lines 38-43); 
a drive blade (42) coupled to the second piston (70) for movement therewith (Col 2, lines 38-43); and 
a pressure valve (formed by cap 78 and magnet 118 of latch 114; Figures 3A-3B)  positioned between the pressure storage chamber (110, 142) and the second cylinder (of 66), wherein the pressure valve (78, 118) is configured to move from a closed position (magnetically latched) to an open position (magnetic force overcome) in response to the pressure within the pressure storage chamber (110, 142) reaching a threshold pressure (pressure associated with overcoming magnetic force of 78 and 118; see Col 3, line 65 through Col 4, line 26).  

Regarding Claim 10, Pomeroy discloses a reciprocating mechanism (crank arm assembly 62) configured to drive the first piston (50) between the top-dead-center position and the bottom-dead-center position, wherein the second piston (70) is driven from the top-dead-center position to the bottom-dead-center position in response to the movement of the first piston (50; see Col 3, line 65 through Col 4, line 26).  

Regarding Claim 15, Pomeroy discloses the second piston (70) includes a magnetic latch (cap 78) that interacts with an annular magnet (118) positioned near the second cylinder (66) to hold the second piston (70) in the top-dead-center position (Col 3, lines 22-29).  


Regarding Claim 17, Pomeroy discloses a powered fastener driver (10; Figure 1) comprising: 
a first cylinder (46; Figures 2A-3B); 
a first piston (50) positioned within the first cylinder (46), the first piston (50) being moveable between a top-dead-center position and a bottom-dead-center position (Col 2, lines 55-58); 
a second cylinder (66) in selective fluid communication with the first cylinder (46; Col 2, lines 29-32); 
a second piston (70) positioned within the second cylinder (66), the second piston (70) being moveable between a top-dead-center position and a bottom-dead-center position to initiate a fastener driving operation (Col 2, lines 38-43); 
a drive blade (42) coupled to the second piston (70) for movement therewith (Col 2, lines 38-43); and 
a check valve (88) positioned between the second cylinder (66) and the first cylinder (46), wherein the check valve (88) is configured to open to permit air to flow into the first cylinder (46) from the second cylinder (66; see Col 2, lines 43-52 which disclose equalizing the pressure above the piston 70 and the pressure below piston 50 which would require the valves to permit air flow into 46 from the bottom of 66; also noted that the check valves are clearly configured to open as claimed).

Regarding Claim 19, Pomeroy discloses a reciprocating mechanism (crank arm 62) configured to drive the first piston (50) between the top-dead-center position and the bottom-dead- center position (i.e. Col 4, lines 2-7), wherein the second piston (70) is driven from the top-dead-center position to the bottom-dead-center position in response to the movement of the first piston (50; Col 4, lines 2-26).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (US PGPUB 2018/0147709).
	Alternatively, regarding Claim 2, assuming arguendo that the piston (18) of Masatoshi cannot be readily interpreted as having a kidney-bean shape (as shown in Figure 4, the piston resembles a kidney-bean like shape), in which the Examiner does not readily agree to, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the cylinder and piston of Masatoshi to be of a kidney bean shape because Applicant has not disclosed that such a shape provides an advantage, is used for a particular purpose, or solves a stated problem outside of what is disclosed by Masatoshi. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the cylinder and piston of Masatoshi because the cylinder and piston (18) of Masatoshi also partially wraps about the drive cylinder (see Figure 5).
Therefore, it would have been an obvious matter of design choice to modify Masatoshi to obtain the invention as specified in the claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi (US PGPUB 2018/0147709), in view of Pomeroy (US Patent 9,662,777-cited in IDS)
Regarding Claim 8, Masatoshi discloses several features of the claimed invention including a pressure storage chamber (formed between piston 20 and top of housing 11) in fluid communication with the first cylinder (17) but does not disclose, and a pressure valve positioned between the pressure storage chamber and the second cylinder, wherein the pressure valve is configured to move from a closed position to an open position in response to the pressure within the pressure storage chamber reaching a threshold pressure.
Attention can be brought to the teachings of Pomeroy which includes a powered fastener driver (10; Figure 1; see the 102 rejections above for reference) comprising a pressure storage chamber (formed by vents 110, 142) in fluid communication with a first cylinder (46; Col 2, lines 55-58) and a second cylinder (66), and a pressure valve (formed by cap 78 and magnet 118 of latch 114; Figures 3A-3B) positioned between the pressure storage chamber (110, 142) and the second cylinder (of 66), wherein the pressure valve (78, 118) is configured to move from a closed position (magnetically latched) to an open position (magnetic force overcome) in response to the pressure within the pressure storage chamber (110, 142) reaching a threshold pressure (pressure associated with overcoming magnetic force of 78 and 118; see Col 3, line 65 through Col 4, line 26).  
The use of firing valves/pressure valves are well known in pneumatically powered fastening tools. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a pressure valve as taught by Pomeroy into the tool of Masatoshi. By modifying Masatoshi in this manner, sufficient pressure can be built up prior to the firing of the tool. Without the use of some form of pressure valve as taught by Pomeroy, the second piston of Masatoshi could be inadvertently fired without sufficient pressure to drive the fastener. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Antoun (US PGPUB 2013/0336809-cited in IDS), in view of Largo (US Patent 9,770,818).

Regarding Claim 12, Antoun discloses several features of the claimed invention including the pressure valve (20) being electrically actuated (via 35; see Para. 0033) and the pressure detected within the pressure storage chamber by the pressure sensor is utilized by the control system to determine when to open the valve (20; see Para. 0033) but does not disclose the pressure valve (20) is a solenoid-actuated valve.
Attention can be brought to the teachings of Largo which includes another powered fastener driver (70; Figure 2) which includes a pressure storage chamber (30), a drive cylinder (34), a drive piston (32), and a pressure valve (72) configured as a solenoid actuated valve (72) configured to open to supply air to the drive cylinder (34; Col 5, lines 30-39).
While it can be readily implied that the pressure valve (20) of Antoun is configured as a solenoid-actuated valve, this is not readily apparent, however, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the pressure valve of Antoun as a solenoid actuated valve as taught by Largo as such solenoid valves are well known in the art for actuating electrically actuated valves in a consistent and reliable manner. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Antoun (US PGPUB 2013/0336809-cited in IDS), in view of Pomeroy (US Patent 9,662,777-cited in IDS).
	Regarding Claim 15, Antoun discloses several features of the claimed invention but does not disclose the second piston includes a magnetic latch that interacts with an annular magnet positioned near the second cylinder to hold the second piston in the top-dead-center position.
Attention can be brought to Pomeroy (refer to the 102 rejection above for reference) which teaches the second piston (70) includes a magnetic latch (cap 78) that interacts with an annular magnet (118) positioned near the second cylinder (66) to hold the second piston (70) in the top-dead-center position (Col 3, lines 22-29).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a magnetic latch as taught by Pomeroy into the second cylinder/piston configuration of Antoun in order to effectively retain the piston (14) in its top-dead-center position as taught by Pomeroy (Col 3, lines 22-29).  


Claims 13-14 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (US Patent 9,662,777), in view of Antoun (US PGPUB 2013/0336809).
Regarding Claims 13 and 18, Pomeroy discloses a pressure storage chamber (formed by vents 110, 142; see Figure 3A) in selective fluid communication with the first cylinder (46) and wherein the check valve (88) is a second valve, however, Pomeroy does not disclose a first check valve positioned between the first cylinder (46) and the pressure storage chamber (110,142), wherein the first check valve is configured to open to permit air flow into the pressure storage chamber (110,142) from the first cylinder (46).
Attention can be brought to the teachings of Antoun. Antoun teaches another fastener driver (1) including a first check valve (“outlet valve” 44; Para. 0032) positioned between a first cylinder (23) and a pressure storage chamber (4), wherein the first check valve (44) is configured to open to permit air flow into the pressure storage chamber (4) from the first cylinder (23; Para. 0032).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Pomeroy to have included a further check valve between the first cylinder and a storage chamber as taught by Antoun. By modifying Pomeroy in this manner, sufficient pressure can be built up prior to the firing the second piston as the pressure being supplied from the first piston will not be able to escape from the area above the second piston. 

Regarding Claim 14, Pomeroy, as modified, discloses a second check valve (88) positioned between the first and second cylinders (46, 66), wherein the second check valve (88) is configured to open to permit air to flow into the first cylinder (46) from the second cylinder (66 see Col 2, lines 43-52 which disclose equalizing the pressure above the piston 70 and the pressure below piston 50 which would require the valves to permit air flow into 46 from the bottom of 66; also noted that the check valves are clearly configured to open as claimed).  

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (US Patent 9,662,777-cited in IDS), in view of Masatoshi (US PGPUB 2018/0147709).

	Regarding Claims 16 and 20, Pomeroy discloses several features of the claimed invention but does not readily disclose the first piston has a non-circular shape.
	Attention can be brought to the teachings of Masatoshi which include a powered fastener driver (100; Figures 1-2) comprising a cylinder (first cylinder 17; Figure 5), and a piston (18; Figure 4) positioned within the cylinder (17; Para. 0022), the piston (18) being moveable between a top-dead-center position and a bottom-dead-center position (Figure 3; described in Para. 0023), the piston (18) having a non-circular shape (as shown in Figure 4 and described in Para. 0029).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pomeroy by configuring the first cylinder (46) and first piston (50) to comprise non-circular shapes as taught by Masatoshi as such a modification would reduce the space occupied by the cylinders as taught by Masatoshi (Para. 0029) and therefore the size of tool can be readily reduced. 

Examiner’s Note
It is noted that it does not appear that the references applied in the rejections above disclose the features of Claim 17 in combination with the check valve being positioned above the first piston and below the second piston when the second piston is in the top dead center position, wherein the check valve is configured to receive air flow from air holes located in a bottom of the second cylinder and supply the first cylinder with air flow above the first piston while the second piston is located at its top dead center (depicted in Figure 8C). Further if this feature and the feature of the first piston being kidney bean shaped were to be incorporated into the Claim 17, none of the cited prior art references would appear to disclose or render obvious the combination of features. However, further search and/or consideration would be required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	Thiele (US PGPUB 2012/0085226) discloses a rifle comprising an actuator assembly comprising a piston chamber assembly comprising a chamber and piston formed in a kidney shape (see Para. 0045 and Figure 4).
	Po (US PGPUB 2020/0282534), Po (USP 10,730,172) and Kobori (USP 10,843,318) both disclose kidney bean shaped gas storage chambers.
	Iida (US Patent 6,231,319) discloses a compressor which utilizes a piston comprising noncircular shapes.
	Matsuo (US Patent 3,568,780) discloses a pneumatic fastening tool comprising two cylinders and two reciprocating pistons. 
	Adams (US Patent 6,874,452) discloses a firing cylinder and a accumulating chamber with a check valve positioned therebetween.
	Hamilton (US Patent 8,770,457) discloses a driving chamber comprising a check valve at the bottom thereof. 
	Bradley (USP 11,413,734) discloses a piston cylinder assembly wherein it is disclosed that the piston and cylinder can vary in shape (Col 9, lines 21-35).
	Campbell (US PGPUB 2015/0122868) discloses a pneumatic fastening tool comprising two cylinder and piston assemblies and a valve arrangement between the cylinders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/12/2022